DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Kobs on 08/12/2022. The application has been amended as follows: 
A method comprising: controlling, by processing circuitry of a medical device, stimulation generation circuitry to deliver, via a first electrode of a plurality of implantable electrodes, an electrical stimulus; sensing, by sensing circuitry and for each other electrode of the plurality of implantable electrodes, a respective electrical signal indicative of the electrical stimulus; determining, by the processing circuitry and for each other electrode, a respective value for each respective electrical signal; and determining, by the processing circuitry, and based on the respective values for each respective electrical signal sensed by each other electrode of the plurality of implantable electrodes, spatial relationships between the first electrode and each other electrode of the plurality of implantable electrodes.
The method of claim 1, further comprising: selecting, by the processing circuitry and based on the spatial relationships between the first electrode and each other electrode of the plurality of implantable electrodes, at least one electrode of the plurality of implantable electrodes; and controlling, by the processing circuitry, the stimulation generation circuitry to deliver, via the selected at least one electrode, electrical stimulation therapy to a patient.
The method of claim 1, further comprising: selecting, by the processing circuitry and based on the spatial relationships between the first electrode and each other electrode of the plurality of implantable electrodes, at least one electrode of the plurality of implantable electrodes; and control, by the processing circuitry, the sensing circuitry to sense, via the selected at least one electrode, at least one biosignal of a patient.
The method of claim 1, wherein controlling the stimulation generation circuitry to deliver the electrical stimulus comprises controlling the stimulation generation circuitry to deliver an electrical stimulus defined by a first voltage amplitude value; wherein sensing, for each other electrode of the plurality of implantable electrodes, the respective electrical signal indicative of the electrical stimulus comprises sensing, for each other electrode of the plurality of implantable electrodes, electrical signals indicative of second voltage amplitude values indicative of the electrical stimulus, and wherein determining the spatial relationships between the first electrode and each other electrode of the plurality of implantable electrodes comprises determining, based on the first voltage amplitude value and the electrical signals indicative of the second voltage amplitude values, the spatial relationships between the first electrode and each other electrode of the plurality of implantable electrodes.
The method of claim 1, wherein determining, based on the respective values for each respective electrical signal sensed by each other electrode of the plurality of electrodes, the spatial relationships between the first electrode and each other electrode of the plurality of implantable electrodes comprises: determining, based on a respective values for a respective electrical signal sensed by a second electrode and a value of a tissue conductivity of a tissue of a patient interposed between the first electrode and the second electrode, a spatial relationship between the first electrode and the second electrode. 
The method of claim 5, further comprising: sensing, by the sensing circuitry, a value of an impedance between the first electrode and the second electrode of the plurality of implantable electrodes; determining, by the processing circuitry and based on the sensed value of the impedance, a type of a tissue interposed between the first electrode and the second electrode, and determining, by the processing circuitry and based on the type of the tissue interposed between the first electrode and the second electrode, the value of the tissue conductivity of the tissue of the patient interposed between the first electrode and the second electrode.
The method of claim 1, further comprising outputting, by the processing circuitry and for display to a user, a representation of the plurality of implantable electrodes depicting a spatial relationship between at least two of the plurality of implantable electrodes.
The method of claim 8, wherein the representation of the plurality of implantable electrodes depicting the spatial relationship between at least two of the plurality of electrodes comprises a representation of the plurality of implantable electrodes depicting the spatial relationship between at least two of the plurality of electrodes in 3 dimensions.
The method of claim 1, wherein the spatial relationships between the first electrode and each other electrode of the plurality of implantable electrodes comprise distances between the first electrode and each other electrode of the plurality of implantable electrodes.
The method of claim 1, wherein the plurality of implantable electrodes are implanted within an epidural space of a patient.
The method of claim 1, further comprising: sensing, by the sensing circuitry and for each electrode of the plurality of implantable electrodes, a respective second electrical signal indicative of a cardiac signal of a heart of a patient; determining, by the processing circuitry and for each electrode of the plurality of implantable electrodes, a respective second value for each respective electrical signal; and determining, by the processing circuitry and based on the respective second values for each respective second electrical signal sensed by each electrode of the plurality of implantable electrodes, a spatial relationship between each electrode of the plurality of implantable electrodes and the heart of the patient.

Allowable Subject Matter
Claims  allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate and/or render obvious to the claimed invention, and a follow-up search conducted found that the closest prior art is/are taught as the previously cited Cohen (US 2007/0219452 A1), but does not disclose a medical device system using a stimulation generation circuitry to deliver stimulation via implantable electrodes and sensing electrical signals from the stimulus to determine spatial relationships from each other electrodes. Applicant’s arguments filed 07/07/2022 were fully considered and are persuasive, and one of ordinary skill in the art would not have anticipated and/or rendered obvious to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792